868 F.2d 1278
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Teodulo S. SAQUISAME, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3022.
United States Court of Appeals, Federal Circuit.
Feb. 16, 1989.

Before FRIEDMAN, Circuit Judge, NICHOLS, Senior Circuit Judge, and EDWARD S. SMITH, Circuit Judge.
PER CURIAM.


1
The initial decision of the Merit Systems Protection Board (board), which decision became final on July 29, 1988, docket No. SE08318610351-1, dismissed Teodulo S. Saquisame's appeal as untimely without good cause shown.  We have considered the record and all of the submissions and, on the basis of the opinion of the administrative judge, dated April 12, 1988, the board's decision is affirmed.